Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 17/489514, filed on 09/29/2021. Claims 1-8 are still pending in the application.

Information Disclosure Statement
The information disclosure statement filed 09/29/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the speed controlled apparatus" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to “an over speed braking apparatus” previously mentioned in line 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent No. 3,266,598 to Henne (henceforth referred to as Henne).
Regarding claims 1-2, Henne discloses an overspeed braking apparatus (i.e. Fig. 11-13) for use in slowing and ultimately stopping a moving load (i.e. Fig. 10, ref. 56) exceeding a pre-set operating speed, comprising: 
a brake (i.e. Fig. 11, ref. 300); and 
an escapement (i.e. Fig. 11 and 13, ref. 286, 290) operatively connected between the speed controlled apparatus and the brake for latching at the speed exceeding the pre-set operating speed and engaging the brake to limit impact loading and to slow the moving load to a controlled stop (i.e. Column 8, lines 34-37: “In order to control or regulate the rate of descent of the elevator.. when falling…”). 
Wherein the brake is a band brake (i.e. Column 8, line 36: “band brake 300”) comprising: 
a circular brake drum (i.e. Fig. 11, ref. 124) having an axis (i.e. Fig. 11, axis along ref. 110); 
one or more windings of a band wound (i.e. Fig. 11, ref. 300, 302, 304) circumferentially about the brake drum, opposing ends thereof being connected to the moving load (i.e. via Fig. 13, ref. 306); and 
friction material (i.e. specification paragraph 0100 admits frictional material is conventional and not novel: “A frictional material…, such as a conventional brake linking”) between the brake drum and the band) between the brake drum and the band. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,266,598 to Henne in view of CN 101946104 to Reisch et al (henceforth referred to as Reisch).
Regarding claims 7-8, Henne does not specifically teach the band wound 2 or 3 times around the brake drum. However, Reisch teaches that a brake band can use a single band or multiple bands (i.e. Machine Translation paragraph 0008 or Fig. 2, ref. 1 and 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple band windings as taught in Reisch in the overspeed braking apparatus as taught in Henne as redundant braking or for stronger braking power and there would have been reasonable expectation of success. 

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR 10-1999-0060559 teaches a band brake with a ratchet system;
JPH 06-063168 teaches Kawarada teaches an elevator with a band brake;
US Patent Application Publication No. 2012/0139197 to Livingston teaches a transport with a band brake and ratchet mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654